DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2016/0227540) in view of Meylan et al. (US Pub. No. 2021/0235465).
Regarding claims 20 and 26, Chen discloses a wireless user device (figure 8 UE) configured for data communication with at least two wireless networks (figure 2; paragraphs 58, 59: communication with multiple base stations), the wireless user device comprising: 
wireless data interface apparatus configured for wireless data communication with the at  least two wireless networks (figures 2 and 8; paragraphs 58, 59: communication with multiple base stations); 
digital processor apparatus in data communication with the wireless data interface apparatus (see figure 8 processor); 

determine a scheduling load for the wireless user device for each of the at least two wireless networks (paragraphs 62-64: number of component carriers exceed a threshold); 
based at least on the determination, compute a respective allocation for each one of the at least two wireless networks (figure 2 component carrier group 205; paragraph 66: weight priority for each CC group 205 for buffer partitions); and 
based at least on the respective allocation for each one of the wireless networks, cause allocation of at least a portion of a data buffer of the wireless user device to each of the at least two wireless networks (figure 2 component carrier group 205; paragraph 66: weight priority for each CC group 205 for buffer partitions),
Chen does not teach the allocation comprising configuration of information elements (IEs) for use in control communications with respective ones of the at least two wireless networks, the respective IEs including the respective allocation for the respective ones of the at least two wireless networks.
However, in the same field of endeavor, Meyland discloses the allocation comprising configuration of information elements (IEs) for use in control communications with respective ones of the at least two wireless networks, the respective IEs including the respective allocation for the respective ones of the at least two wireless networks.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chen the allocation comprising configuration of information elements (IEs) for use in control communications with respective ones of the at least two wireless networks, the respective IEs including the respective allocation for the respective ones of the at least two wireless networks.
The motivation would have been for buffer overrun avoidance (paragraph 93).

Allowable Subject Matter
Claims 7 and 12-19 are allowed.
Claims 21-25 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest art (Chen) teaches partitioning a buffer based on component carrier group 205 of each of a base station. Meyland discloses an UE transmitting preferred downlink buffer capacity to a base station in which the base station complies with the UE’s downlink buffer request. Chen and Meyland; however, do not teach computing a respective allocation for each one of the multiple wireless networks, the computing indicating a portion of a prescribed value to be scheduled by a respective one of the multiple wireless networks; based at least on the respective allocation for each one of the multiple wireless networks, allocating a portion of a data buffer of the wireless user device to each one of the multiple wireless networks in conjunction with other limitations in independent claim 7.
Dependent claims 12-19 are allowed for the same reason set forth in claim 7.
Regarding dependent claims 21-25 and 27-30, their limitations are either not found in the art or are contained in too many disparate references to be suitable for combining.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pick et al. (US Pub. No. 2012/0028592) teaches shared soft buffer for carrier aggregations.
El-Khamy et al. (US Pub. No. 2016/0241362) discloses Buffer portioning for component carrier aggregation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466